 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   MATTHEW M. YELOVICH
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0198 MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          ORDER
14   DANIEL ZHU,                                        DATE: February 14, 2019
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16
17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for status on February 14, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until April 11,

22 2019, and to exclude time between February 14, 2019, and April 11, 2019, under Local Code T4.
23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes thousands of pages of investigative reports, bank and business records, real estate

26          records, and audiovisual material. All of this discovery has been either produced directly to

27          counsel and/or made available for inspection and copying.

28                 b)      Counsel for defendant desires additional time to review the charges, consult with

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        his client, review this discovery with his client, and otherwise to prepare for trial.

 2               c)      Counsel for defendant believes that failure to grant the above-requested

 3        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 4        into account the exercise of due diligence.

 5               d)      The government does not object to the continuance.

 6               e)      Based on the above-stated findings, the ends of justice served by continuing the

 7        case as requested outweigh the interest of the public and the defendant in a trial within the

 8        original date prescribed by the Speedy Trial Act.

 9               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10        et seq., within which trial must commence, the time period of February 14, 2019 to April 11,

11        2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13        of the Court’s finding that the ends of justice served by taking such action outweigh the best

14        interest of the public and the defendant in a speedy trial.

15 ///
16 ///
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
 6
      Dated: February 7, 2019                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ MATTHEW M. YELOVICH
 9                                                           ROGER YANG
                                                             MATTHEW M. YELOVICH
10                                                           Assistant United States Attorneys
11
12    Dated: February 7, 2019                                /s/ David Fischer
                                                             David Fischer
13                                                           Counsel for Defendant
14                                                           Daniel Zhu
                                                     ORDER
15
            IT IS SO ORDERED.
16
     Dated: February 11, 2019
17
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
